IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-67,457-02


EX PARTE JERRY HAMPTON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-4-008507-0926526-B IN CRIMINAL DISTRICT COURT NO. 4
FROM TARRANT COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
aggravated sexual assault of a child and two counts of indecency with a child and sentenced to fifteen
(15) years' confinement on the aggravated sexual assault count and ten (10) years' probation on the
indecency with a child counts. The Second Court of Appeals affirmed his convictions.  See Hampton
v. State, AP-02-05-00415-CR, (Tex. App.- Fort Worth, 2007, no pet.) (Not designated for
publication). 
	In this 11.07 application, Applicant raises five claims for review.  In so far as these claims
pertain to the aggravated sexual assault of a child count, we find that the claims have no merit, and
deny relief on the basis of the trial judge's findings.  In so far as the claims pertain to the indecency
with a child counts, we find that there is no 11.07 jurisdiction as Applicant's community supervision
has not been revoked and the convictions have not become final felony convictions.  See Tex. Code
Crim. Proc. Art. 11.07, §§ 1, 3(a)-(b);  Ex parte Renier, 734 S.W.2d 349 (Tex. Crim. App. 1987). 
Therefore, we dismiss.

Filed: November 5, 2008
Do not publish